DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-7, in the reply filed on 06-14-22 is acknowledged.

Amendment
Acknowledgement is made of Amendment filed 06-14-22.
Claims 8-11 are canceled.

Allowable Subject Matter	
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
an electrically conductive underlayer on the surface of the insulating substrate; and a seed layer with a predetermined pattern corresponding to the wiring pattern on the surface of the underlayer, the seed layer containing metal; disposing a solid electrolyte membrane between an anode and the seed layer as a cathode, pressing the solid electrolyte membrane against the seed layer and the underlayer, and applying voltage between the anode and the underlayer to reduce metal ions contained in the solid electrolyte membrane and so form a metal layer on the surface of the seed layer; and removing an exposed region of the underlayer without the seed layer and the metal layer to form the wiring layer including the underlayer, the seed layer and the metal layer on the surface of the insulating substrate, and so manufacture the wiring board, during formation of the metal layer on the surface of the seed layer, at least a region of the surface of the underlayer, on which the seed layer is not formed, containing oxide.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220061165-A1 US-20220007506-A1 US-20210204409-A1 US-10619248-B2 US-7081142-B1 US-7066971-B1 US-6488721-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848